Citation Nr: 1810512	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-24 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for major depressive disorder (MDD).

2.  Entitlement to an initial compensable disability rating for right hip tendonitis.

3.  Entitlement to an initial compensable disability rating for bilateral plantar fasciitis.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2007 to February 2012.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is now with the Montgomery, Alabama RO.  

In July 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  

All issues, including the two partially addressed in this decision, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's MDD has been productive of occupational and social impairment consistent with the criteria for, at minimum, a 30 percent evaluation.

2.  For the period on appeal, the Veteran's plantar fasciitis has been productive of moderate symptoms with the criteria for, at minimum, a 10 percent evaluation.


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a 30 percent disability rating for MDD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  For the period on appeal, the criteria for a 10 percent disability rating for bilateral plantar fasciitis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As described below, there are certain evidentiary deficiencies in this case requiring a remand for additional development.  These deficiencies, however, do not preclude the Board from making several preliminary determinations that are favorable to the Veteran.

In terms of the claim for an increased rating for MDD, the Veteran has demonstrated depression, anxiety, and sleep disruption throughout the period on appeal.  See August 2011 QTC Examination.  The Veteran also suffered from impaired impulse control, loss of energy, feelings of hopelessness, and diminished concentration.  See e.g., June 2011 Medical Examination Board Report.  For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of granting a disability evaluation of 30 percent, the criteria for which are set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The determination of whether an even higher evaluation is warranted will be deferred pending the additional evidentiary development on remand described below.

As to the Veteran's claim for an increased rating for bilateral plantar fasciitis, the Board finds that the evidence of record supports a 10 percent disability evaluation.  Throughout the period on appeal, the Veteran was prescribed orthotics for his feet.  He also demonstrated constant pain and tightness.  See April 2011 Service Treatment Record (STR); August 2011 QTC Examination.  Furthermore, an April 2011 STR indicates that the Veteran had abducted feet.  For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of granting a disability evaluation of 10 percent, the criteria for which are set forth in 38 C.F.R. §4.71a, DC 5284.  The determination of whether an even higher evaluation is warranted will be deferred pending the additional evidentiary development on remand described below.
ORDER

Entitlement to an initial disability rating of 30 percent for MDD is granted, subject to the controlling regulations governing monetary awards.

Entitlement to an initial disability rating of 10 percent for service-connected bilateral plantar fasciitis is granted, subject to the controlling regulations governing monetary awards.


REMAND

The Board finds that the evidence of record is unclear as to whether the Veteran's service-connected MDD and bilateral plantar fasciitis warrant higher evaluations, in excess of 30 percent and 10 percent disabling, respectively.  Notably, the Veteran has submitted evidence that he is currently receiving mental health treatment and counseling at the Tuskegee VA medical facility.  However, the most recent VA treatment records are from January 2015; therefore, the Board finds that a remand is necessary to obtain the updated records in order assess the current severity of the Veteran's service-connected MDD.  

Regarding the Veteran's claims for increased ratings for bilateral plantar fasciitis and right hip tendonitis, the Veteran's most recent VA examinations were in August 2011.  While the mere passage of time is not a basis for requiring a new examination, the Board finds that the evidence of record indicates that a remand is necessary to determine the current severity of his service-connected disabilities on examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).  The RO must attempt to obtain the most recent VA treatment records from the Tuskegee VA medical facility.  See July 2017 Board Videoconference Hearing Transcript.

2.  After completing the requested development, arrange for the Veteran to undergo a VA mental health examination to evaluate the severity of his MDD.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner must review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire format must be addressed.

In assessing the current nature and severity of the Veteran's MDD, the examiner is asked to address the extent to which the functional impairment caused by the Veteran's MDD impairs his ability to meet the demands of a job, whether sedentary or physical, and the time frame in which such impairment arose.  

All conclusions reached by the examiner should be thoroughly explained.

3.  Afford the Veteran a VA medical examination to evaluate the severity of his right hip tendonitis and bilateral plantar fasciitis (separate examinations may be conducted for these two disabilities if deemed warranted).  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner must review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies, including range of motion in active and passive motion, and in weightbearing and nonweightbearing.  All testing indicated by the current Disability Benefits Questionnaire format must be addressed.  Commentary should be provided as to the effects of pain and any functional loss due to pain.

In assessing the current nature and severity of the Veteran's right hip tendonitis and bilateral plantar fasciitis, the examiner is asked to address the extent to which the functional impairment caused by the Veteran's disabilities limits his ability to meet the demands of a job, whether sedentary or physical, and the time frame in which such impairment arose.  

All conclusions reached by the examiner should be thoroughly explained.

4.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


